 Case 5:19-cv-00144-GLS-ATB Document 30 Filed 02/18/21 Page 1 of 9




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
SAVANNAH BARROWS et al.,
                                                      5:19-cv-144
                            Plaintiffs,               (GLS/ATB)

                     v.

BRINKER RESTAURANT
CORPORATION, d/b/a CHILI’S
GRILL & BAR,

                   Defendant.
________________________________

                                  SUMMARY ORDER

      Pending is a renewed motion to dismiss pursuant to Rules 12(b)(1)

and (6) of the Federal Rules of Civil Procedure and compel arbitration

pursuant to the Federal Arbitration Act (FAA) filed by defendant Brinker

Restaurant Corporations, doing business as Chili’s Grill & Bar. 1 (Dkt.

No. 27.) For the reasons that follow, the motion is granted.

      On April 26, 2019, Brinker filed a motion to dismiss and compel

arbitration, arguing that, in connection with their “onboarding” as new hires,

plaintiffs Savannah Barrows and Michael Mendez, a former and current

employee of Brinker, entered into an arbitration agreement, which covers



      1
          See 9 U.S.C. §§ 1-16.
 Case 5:19-cv-00144-GLS-ATB Document 30 Filed 02/18/21 Page 2 of 9




the claims in suit.2 (Dkt. No. 15.) In opposition, Barrows argued, among

other things, that she completed all of her paperwork by hand upon being

hired by Brinker’s predecessor, and completed no additional paperwork

when Brinker became the operator of the Chili’s where she worked; she

never accessed Chili’s intranet, websites, or systems from any device

except for a training video and once from a Chili’s computer to enroll in

Chili’s 401K plan; and she never heard of or used the Taleo system, which

was allegedly used to electronically sign the documents. (See generally

Dkt. No. 20.) Mendez similarly argued, among other things, that he never

used a computer or electronic device to fill out employment documents; he

never accessed the Chili’s intranet, websites, or systems from any device

except for a training video; and he used the Taleo system only for his initial

application. (See generally id.) On March 30, 2020, the court denied the

motion with leave to renew. 3 (Dkt. No. 26 at 6-7.)

      As to Mendez, Brinker has produced a copy of the arbitration



       2
          Principally, Brinker asserts that plaintiffs electronically signed documents titled
“Electronic Signature Agreement,” “Receipt of Brinker’s Hourly Team Member Policies &
Procedures Manual,” and “Mutual Agreement to Arbitrate.” (Dkt. No. 27, Attach. 2 at 13, 15,
21, 23, 25-28, 30-33.)
       3
         The court directs the parties to its March 30, 2020 Summary Order for a recitation of
the underlying facts and procedural history. (Dkt. No. 26.)

                                               2
  Case 5:19-cv-00144-GLS-ATB Document 30 Filed 02/18/21 Page 3 of 9




agreement that bears his actual signature. (Dkt. No. 27, Attach. 3 at 7.) In

response, Mendez concedes that his claims are subject to arbitration. (Dkt.

No. 28 at 1.) Accordingly, Brinker’s motion as to Mendez is granted.

      As to Barrows, Brinker argues the following: the parties agreed to

arbitrate, and Barrows’ electronic signature on the arbitration agreement is

evidence that such an agreement was formed; and, in any event, Barrows’

acceptance of and continued employment with Brinker binds her to the

agreement. (Dkt. No. 27, Attach. 1 at 11-18.) In response, Barrows does

not dispute that the arbitration agreement, if valid, encompasses her claims

brought against Brinker. (Dkt. No. 28 at 4.) Instead, she argues that the

agreement should not be enforced because she never signed or saw it.

(Id.) Thus, she maintains, there are issues of material fact regarding the

existence of an agreement, specifically, whether Barrows’ signature is

valid, and thus, discovery and a hearing is necessary to determine the

validity of the electronic signature. (Id. at 17-18.)

      “A motion to compel arbitration is reviewed under a summary

judgment standard, and may be granted when the pleadings, the discovery

and disclosure materials on file, and any affidavits show that there is no

genuine issue as to any material fact and that movant is entitled to

                                        3
  Case 5:19-cv-00144-GLS-ATB Document 30 Filed 02/18/21 Page 4 of 9




judgment as a matter of law.” Thomas v. Public Storage, Inc., 957 F. Supp.

2d 496, 499 (S.D.N.Y. 2013) (internal quotation marks and citation

omitted). “In determining whether parties have agreed to arbitrate, courts

apply generally accepted principles of contract law.” Id. (citation omitted).

If the existence of an agreement is properly put “in issue, the court shall

proceed summarily to the trial thereof.” 9 U.S.C. § 4; see Sphere Drake

Ins. v. Clarendon Nat’l Ins., 263 F.3d 26, 30 (2d Cir. 2001) (“If the making

of the agreement to arbitrate is placed in issue . . . the court must set the

issue for trial.” (citations omitted)). If, however, the court is satisfied that an

agreement is valid, and thus the claims before it are arbitrable, “it must stay

or dismiss further judicial proceedings and order the parties to arbitrate.”

Thomas, 957 F. Supp. 2d at 499.

      “The party seeking to stay the case in favor of arbitration bears an

initial burden of demonstrating that an agreement to arbitrate was made.”

Hines v. Overstock.com, Inc., 380 F. App’x 22, 24 (2d Cir. 2010) (citations

omitted). “This burden does not require the moving party to show initially

that the agreement would be enforceable, merely that one existed.” Id.

(citation omitted). “[T]he party putting the agreement to arbitrate in issue

must present ‘some evidence’ in support of its claim before a trial is

                                         4
 Case 5:19-cv-00144-GLS-ATB Document 30 Filed 02/18/21 Page 5 of 9




warranted.” Sphere Drake Ins., 263 F.3d at 30 (citations omitted). Thus,

the party challenging the existence of an agreement must make “an

unequivocal denial that the agreement had been made . . . , and some

evidence should [be] produced to substantiate the denial.” Interocean

Shipping Co. v. Nat’l Shipping & Trading Corp., 462 F.2d 673, 676 (2d Cir.

1972) (citations omitted).

      Here, Brinker has provided relevant documentation of the electronic

onboarding process, with supporting declarations from Chili’s management.

(Dkt. No. 27, Attachs. 2-3.) For instance, Brinker explains how, upon

finalizing the hiring process, Barrows was required to complete onboarding

documents in Brinker’s software system, Taleo, “which included, among

other things, acknowledging and agreeing to various Brinker policies and

procedures.” (Id., Attach. 2 ¶ 18.) In order to access these documents in

the Taleo system, Barrows had to log in using her own unique username

and password, which is not visible or accessible to any managers or other

employees, and she had to enter her personal identifiable information. ( Id.

¶¶ 11, 13, 19.) And, in order to electronically execute any document in

Taleo, including the Electronic Signature Agreement and the Agreement to

Arbitrate, she had to again enter her own unique password. (Id. ¶¶ 12, 20,

                                     5
  Case 5:19-cv-00144-GLS-ATB Document 30 Filed 02/18/21 Page 6 of 9




26-27, 36.) Brinker explains how, rather than typing her own name, her

electronic signature is obtained once she enters in her own unique

password, which links her to execution of the document. (Id. ¶ 12.)

According to Brinker’s exhibits, Barrows electronically signed the arbitration

agreement on September 13, 2015, (id., Attach. 2 at 25-28), and, according

to her clock-in report, Barrows worked at the restaurant for more than six

hours on this day, (id., Attach 3. at 9).

         Brinker has met its burden of demonstrating that the parties agreed to

arbitrate pursuant to an agreement, which was electronically signed by

Barrows. Indeed, Brinker has explained the way in which Barrows’

identifying information was used to acknowledge access to, and execution

of, onboarding documents in Brinker’s software system, including the

Electronic Signature Agreement, which affirmed Barrows’ willingness to

complete and sign paperwork electronically, and the arbitration agreement.

(Id., Attach. 2 at 1-10.) Brinker has also produced a copy of Barrow’s

clock-in report to substantiate its claim that Barrows was working on the

date she purportedly electronically signed the agreement. (Id., Attach 3.

at 9.)

         In arguing that she never saw nor signed the arbitration agreement,

                                        6
  Case 5:19-cv-00144-GLS-ATB Document 30 Filed 02/18/21 Page 7 of 9




Barrows denies that she electronically signed any of the onboarding

documents, including the arbitration agreement, and that she ever used, or

heard of, the Taleo system. (Dkt. No. 28, Attach. 3 ¶¶ 18-20, 27-28.) In

fact, she maintains that all of her onboarding paperwork was completed by

hand, (id. ¶ 5); the only time she used a Chili’s computer was to watch

training videos and to enroll in a 401k plan, both of which were done on her

cellphone, (id. ¶¶ 14, 30-31); and the only time she entered personal

identifiable information into Brinker’s electronic system was when entering

her 401k information in 2018, (id. ¶ 31).

      Although Barrows makes unequivocal denials that she saw or

electronically signed the arbitration agreement, (id., Attach. 3), she has

produced no evidence to substantiate these denials, and, thus, her denial

does not create a genuine issue of material fact. See Interocean Shipping

Co., 462 F.2d at 676; Pettersen v. Volcano Corp., No. 18-cv-3021, 2020

WL 6323937, at *5 (E.D.N.Y. Sept. 8, 2020), report and recommendation

adopted, No. 18-cv-3021, 2020 WL 6323122 (E.D.N.Y. Oct. 27, 2020)

(finding an arbitration agreement signed with an electronic signature to be

valid, holding that the plaintiff’s disclaimer of her electronic signature,

supported only by her own testimony, did not present a genuine issue of

                                        7
  Case 5:19-cv-00144-GLS-ATB Document 30 Filed 02/18/21 Page 8 of 9




material fact); Perez v. Ruby Tuesday, Inc., No. 6:16-CV-795, 2019 WL

355637, at *4 (N.D.N.Y. Jan. 28, 2019) (rejecting the plaintiff’s “self-serving

refusal” of her electronic signature on an arbitration agreement, finding no

genuine issue of material fact as to its validity).

      Indeed, direct evidence that Barrows signed the agreement in

question is not required—circumstantial evidence supporting the validity of

her electronic signature is sufficient. See Pettersen, 2020 WL 6323937,

at *4. Here, the circumstantial evidence supports a finding that Barrows’

electronic signature on the arbitration agreement is valid, and her denial of

her electronic signature does not present a genuine issue of material fact

for trial.4 As such, Brinker’s motion as to Barrows is granted.

      Accordingly, it is hereby

      ORDERED that Brinker’s motion to dismiss and compel arbitration

(Dkt. No. 27) is GRANTED; and it is further

      ORDERED that the complaint (Dkt. No. 1) is DISMISSED; and it is


       4
          To the extent Barrows requests further discovery and a hearing, she has not
suggested with any particularity what might be unearthed in discovery, and it is unclear why it
is warranted or appropriate. Indeed, “an electronic signature may be used by a person in lieu
of a signature affixed by hand,” and “shall have the same validity and effect as the use of a
signature affixed by hand.” Pettersen, 2020 WL 6323937, at *4 (citations omitted). As
explained herein, Barrows has failed to support her unequivocal denials with any evidence
contradicting the electronically signed documents produced by Brinker, or the way in which
Brinker obtained her electronic signature.

                                               8
 Case 5:19-cv-00144-GLS-ATB Document 30 Filed 02/18/21 Page 9 of 9




further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Summary Order to

the parties.

IT IS SO ORDERED.

February 18, 2021
Albany, New York




                                     9
